                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:12CR3065
      vs.

ELEAZAR P. MENESES,                                         ORDER

                   Defendant.



      Defendant has failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that Defendant will not pose a danger to the safety of any person or
the community if released.      The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the Petition.

      IT IS ORDERED:

      1)    The above-named defendant shall be detained until further order.

      2)    Defendant is committed to the custody of the Attorney General for
            confinement in a corrections facility; the defendant shall be afforded
            reasonable opportunity for private consultation with counsel; and on
            order of a court of the United States, or on request of an attorney for
            the government, the person in charge of the facility shall deliver
            Defendant to a United States Marshal for appearance in connection
            with a court proceeding.

      May 19, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
